EXHIBIT 4.4 AMEDMENT To Gilat Satellite Networks Ltd. 2008 Share Incentive Plan (the “Plan”) Dated May 19, 2015 The terms of the Plan are hereby revised as follows: ·In Section 6(a) of the Plan, the first sentence is hereby deleted and replaced by the following wording: “Subject to the provisions of Section 6(b), the maximum number of Ordinary Shares that may be issued under the Plan is 4.5 million in a fungible pool of Ordinary Shares”. ·In Section 4 of the Plan, the words: “after October 29, 2015” are hereby deleted and replaced by the following wording: “after October 29, 2025”. ·All other terms shall remain unchanged.
